Case 2:20-cv-09091-PA-AS Document 63-14 Filed 08/23/21 Page 1 of 2 Page ID #:3198




                  EXHIBIT 20




                                                                                 222
                                                                De Lilly Decl. Ex. 20
Case 2:20-cv-09091-PA-AS Document 63-14 Filed 08/23/21 Page 2 of 2 Page ID #:3199




                                                                                      7-23-2021
                                                                                  ALEX MCINTOSH
                                                                              Shirley L. CSR No. 13784

                                                                                Exhibit 58


                                                                                                      223
                                                                                     De Lilly Decl. Ex. 20
